Citation Nr: 0122172	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's grandchildren, ER, PRM, and JDR, may be 
recognized as the veteran's adopted children for Department 
of Veterans Affairs (VA) purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran active service from December 1944 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 administrative decision of 
the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO determined that ER, PRM, JDR could not 
be recognized as the veteran's adopted children for VA 
purposes.

In March 2001, the veteran and his daughter presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran has a combined evaluation of 40 percent for 
his service-connected disabilities.

2.  ER, PRM, JDR are the grandchildren of the veteran.

3.  Pursuant to a court order of the Republic of the 
Philippines, the veteran and his spouse adopted ER, PRM, JDR 
on April 5, 1999.

4.  The natural mother, LR, lives in the same house as her 
children, ER, PRM, JDR and with the veteran and his spouse.

5.  The natural mother of ER, PRM, JDR has maintained her 
parental authority over the children subsequent to the 
adoption of the children by the veteran and his spouse.



CONCLUSION OF LAW

ER, PRM, JDR may not be recognized as the veteran's adopted 
children for VA purposes.  38 U.S.C.A. §§ 101(4), 1115, 5107 
(West 1991); 38 C.F.R. § 3.57(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  In a June 1999 letter to the veteran, 
the RO informed the veteran of what evidence he needed to 
submit regarding his adopted children.  The RO also requested 
that a field examination be done to determine the validity of 
the adoption.  In the June 2000 administrative decision, the 
RO informed the veteran of the reasons that it had determined 
why the children may not be recognized as the veteran's 
adopted children for VA purposes.  In the September 2000 
statement of the case, the RO provided the veteran with the 
pertinent regulations that applied to his claim for seeking 
recognition of his adopted children for purposes of 
additional payment of VA benefits.  The June 1999 letter and 
the September 2000 statement of the case were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran, as the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown,  4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

II.  Decision

The veteran contends that his legal adoption of his three 
grandchildren, ER, PRM, and JDR, should be recognized to 
allow additional compensation of his VA compensation benefits 
for these dependents.  He has asserted that he and his spouse 
exercise all parental authority over the children.  The 
veteran asserts his daughter, LR, the natural mother of the 
three children, is unemployed and depends on him for support.  
He states that LR is waiting for the approval of her 
application to work abroad and lives with him and his spouse 
and assists in household chores.  The veteran states that LR 
stays in "the province" to oversee his farms and his family 
home (a separate home) and that they call her to have her 
come to the house only when he or his spouse is sick.

The law states that a child who is adopted under foreign law 
by a veteran may be recognized as a child of the veteran for 
purposes of additional compensation only if four conditions 
are met.  See 38 U.S.C.A. § 101(4)(B) (West 1991).  
Specifically, 38 U.S.C.A. § 101(4)(B) provides, in pertinent 
part:

(i) a person residing outside any of the 
States shall not be considered to be a 
legally adopted child of a veteran during 
the lifetime of the veteran . . . unless 
such person:

(I) was less than eighteen years of age 
at the time of adoption;

(II) is receiving one-half or more of 
such person's annual support from such 
veteran;

(III) is not in the custody of such 
person's natural parent, unless such 
natural parent is such veteran's spouse; 
and 

(IV) is residing with such veteran . . . 
except for periods during which such 
person is residing apart from such 
veteran . . . for purposes of full-time 
attendance at an educational institution 
or during which such person or such 
veteran . . . is confined in a hospital, 
nursing home, other health-care facility, 
or other institution . .

Id. at (B)(i)(I) - (IV); see 38 C.F.R. § 3.57(e)(2).

Birth certificates show that ER, PRM, and JDR were born in 
1989, 1987, and 1993 respectively.  The record indicates that 
the veteran adopted ER, PRM, and JDR pursuant to a court 
order of the Republic of the Philippines on April 5, 1999.  
This was based upon a finding that the three children had 
been reared and supported by the veteran and his spouse both 
in actual care and custody and in providing "love and 
support" since their birth to the present time.

In March 2000, a field examination was requested to determine 
the legitimacy of the adoption of ER, PRM, and JDR for VA 
purposes.  The record reflects that the field examiner 
interviewed the veteran's daughter, LR, who is the natural 
mother of ER, PRM, and JDR in March 2000.  LR stated that she 
and her three children had lived with the veteran since the 
children's birth and that the veteran was supporting all four 
of them.  She stated she was single and that she and her 
common-law husband were the natural parents of the three 
children.  LR stated that the common-law husband was residing 
in Quezon City and that she and her children had been 
residing with the veteran since 1996.  She added her parents 
lived at the house but had a vacation home elsewhere.  LR 
stated she had given her consent to have her children adopted 
by her parents and that it was approved by the court.  She 
noted that the children's father had not given consent for 
the adoption.

LR reported that ER and PRM were in elementary school and 
that JDR was in a separate school.  She stated that she had 
enrolled each child in school and that she was listed as 
their guardian, but noted that her parents were listed as the 
adopting parents.  LR added that she was listed at the 
contact person in case of an emergency.  She stated she was 
the one who would attend all school activities, but that her 
parents paid for the children to attend these school 
activities.  LR reported that her children called her 
"Mama."  She stated that she allowed her children to be 
adopted by her parents because she did not have a job and 
their future would be assured if her parents adopted them.  

In two, separate August 2000 affidavits, the principal of the 
elementary school that ER and PRM were attending stated that 
their parents were the veteran and his spouse.  In one of the 
affidavits, she stated that the veteran and his spouse had 
been attending "PTA" meetings at school.  In another August 
2000 affidavit, the principal of the school that JDR was 
attending stated that her parents were the veteran and his 
spouse.

In an August 2000 affidavit, LR stated that although she was 
the biological mother of the three children that her parents 
were their legal parents.  She stated that prior to the 
adoption, her parents were the ones that were taking care of 
the children's needs.  She added that she was out of a job 
and was solely dependent upon her parents.  LR stated she 
helped in the household chores including baby-sitting for the 
three children, but that she did not exercise parental 
authority over them, as she had relinquished it a long time 
ago.  She stated that as soon as her children were born, her 
parents treated them as if they were their own children.

In an August 2000 affidavit, the veteran's daughter, ER, 
(LR's sister) stated that she lived at home with her parents 
and sister and her parents' adopted children, ER, PRM, and 
JDR.  She stated that her parents were the ones exercising 
parental control over the children and that all decisions 
concerning her adopted siblings were left to her parents.  
She stated that her parents took care of all the children's 
needs.

In March 2001, the veteran and his daughter, ER, presented 
oral testimony before a Hearing Officer at the RO.  The 
veteran stated he understood why his claim was denied and 
that he had no comment.  His daughter, however, stated that 
her parents were the ones making the decisions for the 
children.  ER noted that even though her father was not 
physically capable of taking care of the children that her 
parents were the ones making the decisions on their behalf.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
recognition of the veteran's grandchildren, ER, PRM, JDR, as 
his dependents for disability compensation purposes.  First, 
the clear language of the statute follows that all four 
requirements must be met, otherwise a child adopted under 
foreign law will not be considered a legally adopted child of 
a veteran for VA purposes.  See 38 U.S.C.A. § 101(B)(4); 
38 C.F.R. § 3.57(e).  Here, there is no dispute that the 
veteran's daughter, LR, is living in the same house as her 
three children, ER, PRM, and JDR.  Although she asserts that 
her parents have full parental authority over the children, 
the evidence of record does not support that assertion.  When 
LR was interviewed by a VA field examiner in March 2000, she 
stated that she was the one who registered her children in 
their respective schools.  She stated that she was listed as 
their guardian and the contact person in case of an 
emergency.  LR stated that she allowed her parents to adopt 
her children so that their future would be assured as a 
result of this action.  She stated she was unemployed and 
relied solely upon her parents for financial support.

As stated above, one of the requirements for recognitions as 
a legally adopted child of a veteran is that the child, in 
this case children, is not in the custody of his/her natural 
parent, unless such natural parent is the veteran's spouse.  
See 38 U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e).  ER, PRM, 
and JDR are in the physical custody of their natural mother, 
as they all live under the same roof.  Additionally, the 
natural mother is the person who registers the children for 
school, who is considered their guardian, who is to be 
contacted in case of an emergency, and who attends their 
school activities.  The Board finds that such is evidence 
that LR has not relinquished her parental duties and clearly 
remains in the custody of her children.

The preponderance of the evidence is against a finding that 
the veteran has demonstrated that he exercises parental 
control over the three children, except on a financial basis.  
The Board is aware that LR, the children's mother, and ER, 
LR's sister, assert that their parents exercise all parental 
rights of the three children; however, such assertions were 
made following the RO's finding that the veteran and his 
spouse did not exercise all parental rights.  The Board finds 
that LR's and ER's assertions submitted following the RO's 
notification are not credible in light of LR's testimony when 
she spoke to the field examiner.  At that time, she 
established that she was making the decisions on behalf of 
her children and actively doing duties that a parent would do 
for her children.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  The 
children, ER, PRM, and JDR, are in the custody of their 
natural mother, and thus, the conditions to establish 
recognition as a child of the veteran for VA purposes have 
not been met.  38 U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e).  
By this decision, the Board does not imply that the veteran 
is less than a devoted grandfather or that he has been less 
than conscientious in carrying out his grandfatherly duties.  



ORDER

Recognition of the veteran's grandchildren, ER, PRM, JDR, as 
his dependents for disability compensation purposes is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

